DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application, PCT/JP2018/009715, on 03/13/2018. It is noted, however, that applicant has not filed a certified copy of this PCT application as required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: in the “Cross-Reference to Related Applications”, please provide the WIPO publication number of the WIPO application number of this document, after the listing of the WIPO application number.  
Appropriate correction is required.
Claim Objections
Claim 2 is objected to because of the following informalities:  the word “filtrated” on line 2 should be rewritten as “filtered” for better grammar.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  the word “about” on line 6 should be rewritten as “abut” for better grammar.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  the phrase “the back surface” on line 2 should be rewritten as “a back surface” since it is the first recitation of the limitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 7-9 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a bottomed substantially-cylindrical shape” on line 2 of the claim.  It is not clear if the “case” is cylindrical shaped overall, or if just a bottom part/portion of the “case” is cylindrical.  Examiner interprets the whole case to be cylindrical.
Claim 1 recites the limitation “a space outside the case” on line 14 of the claim.  It is not clear if this limitation is the same limitation as “a space outside the case” on line 12 of the claim, or not.  Examiner interprets them to be the same.
Claim 1 recites the limitation “a portion of the side surface” on line 19 of the claim.  It is not clear if this limitation is the same “portion” as “a portion” already recited on line 17 of the claim, or not.  Examiner interprets it to be different.
Claim 4 recites the limitation “the space inside the case”.  It is not clear if this limitation is supposed to be the same as “a space inside the case and outside the filter element” as recited in Claim 1, or if it is a different “space” inside the case.  The Examiner interprets it to be the same.
Claim 5 recites the limitation “a bottomed substantially-cylindrical shape” on line 5 of the claim.  It is not clear if the “case” is cylindrical shaped overall, or if just a bottom part/portion of the “case” is cylindrical.  Examiner interprets the whole case to be cylindrical.
Claim 5 recites the limitation “the rod-like member” on line 11 of the claim.  It is not clear if this limitation is the same limitation as a “rod” or if this is a different limitation altogether. There is also insufficient antecedent basis for this limitation in the claim. Examiner interprets it to be the same as “rod”.
Claim 5 recites the limitation “a space outside the case” on line 18 of the claim.  It is not clear if this limitation is the same limitation as “a space outside the case” on line 16 of the claim, or not.  Examiner interprets them to be the same.
Claim 5 recites the limitation “a portion of the side surface” on line 27 of the claim.  It is not clear if this limitation is the same “portion” as “a portion” already recited on line 25 of the claim, or not.  Examiner interprets it to be different.
Claim 7 recites the limitation “the space inside the case”.  It is not clear if this limitation is supposed to be the same as “a space inside the case and outside the filter element” as recited in Claim 1, or if it is a different “space” inside the case.  The Examiner interprets it to be the same.
Claim 8 recites the limitation “the space inside the case”.  It is not clear if this limitation is supposed to be the same as “a space inside the case and outside the filter element” as recited in Claim 1, or if it is a different “space” inside the case.  The Examiner interprets it to be the same.
Claim 9 recites the limitation “the space inside the case”.  It is not clear if this limitation is supposed to be the same as “a space inside the case and outside the filter element” as recited in Claim 1, or if it is a different “space” inside the case.  The Examiner interprets it to be the same.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a moving member…the moving member moving along the rod [or rod-like member] by the tubular hole sliding along the rod” in Claims 1 & 5.  The Examiner notes that “member” is a generic placeholder like “means” and performs functional language without conveying enough structure to indicate what said “moving member” could be.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The Examiner interprets “moving member” to be a “member having a substantially disc shape and is floatable on the hydraulic oil” as in paragraph [0054] of the instant Specification.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  after conducting thorough searching of the prior art in the relevant fields of endeavor, the Examiner has concluded that the claimed inventions of independent Claims 1 & 5 are allowable over the closest prior art, including Knutson et al., (“Knutson”, US 5,707,527), which discloses the “moving member” moving along a rod in a floatable manner, (Float 28 moving up and down along or alongside Pipe 24, See Figure 1, See column 6, lines 52-67, column 7, lines 1-11, Knutson), when applied to a filter device or apparatus type invention, (Filter/Bed 11/14, See Figure 1, See column 6, lines 6-20, column 8, lines 54-62, Knutson), but does not disclose the limitation where “the moving member is provided and movable between a first position at which the moving member does not cover the first hole and a second position at which the moving member covers the first hole” when the rod possesses the “first hole” as claimed in Claims 1 & 5.  The Examiner also notes prior art references Kim et al., (US 2010/0163479), and Chikugo et al., (“Chikugo”, US 2017/0296947), but also notes there is no apparent modification to be made to arrive at the claimed invention from these prior art references.
Thus, the Examiner indicates that Claims 1-9 would be allowable once the objections and 112(b) issues above are resolved.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779